     Case 2:90-cv-00520-KJM-DB Document 5983 Filed 10/23/18 Page 1 of 2

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ADRIANO HRVATIN, State Bar No. 220909
     Supervising Deputy Attorney General
 3   ELISE OWENS THORN, State Bar No. 145931
     ANDREW M. GIBSON, State Bar No. 244330
 4   TYLER V. HEATH, State Bar No. 271478
     IAN MICHAEL ELLIS, State Bar No. 280254
 5   TOBIAS G. SNYDER, State Bar No. 289095
     Deputy Attorneys General
 6    455 Golden Gate Avenue, Suite 11000
      San Francisco, CA 94102-7004
 7    Telephone: (415) 510-3567
      Fax: (415) 703-5843
 8    E-mail: Ian.Ellis@doj.ca.gov
     Attorneys for Defendants
 9
10                             IN THE UNITED STATES DISTRICT COURT

11                          FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                        SACRAMENTO DIVISION

13

14
     RALPH COLEMAN, et al.,                                    Case No. 2:90-cv-00520 KJM-DB (PC)
15
                                             Plaintiffs,       NOTICE OF IN CAMERA SUBMISSION
16                                                             TO THE COURT REGARDING
                    v.                                         DEFENDANTS' PROPOSED
17                                                             REDACTIONS TO THE GOLDING
                                                               ALLEGATIONS
18   EDMUND G. BROWN JR., et al.,
                                                               Judge:      The Honorable Kimberly J.
19                                         Defendants.                     Mueller

20

21         TO THE COURT AND TO THE PLAINTIFF CLASS, APPEARING BY AND

22   THROUGH CLASS COUNSEL:

23         PLEASE TAKE NOTICE that Defendants have submitted to the Court, in camera, a

24   redacted copy of the Golding Allegations in the event the Court orders the allegations filed in the

25   public record. Defendants’ submission is intended to assist that Court in completing all necessary

26   redactions to the Golding Allegations submitted by Plaintiffs’ Counsel and Counsel for non-party

27   Dr. Michael Golding.

28
                                                           1
       Not. In Camera Submission Regarding Defs.’ Proposed Redactions Golding Allegations (2:90-cv-00520 KJM-DB
                                                                                                           (PC))
     Case 2:90-cv-00520-KJM-DB Document 5983 Filed 10/23/18 Page 2 of 2

 1         The redaction of identifying information belonging to Defendants or other California state

 2   employees should be undertaken to minimize any adverse impact that the public filing of the

 3   Golding Allegations will have on a full and thorough investigation of those allegations.

 4   Protection of the eventual investigation of the Golding Allegations will promote public

 5   confidence in the investigation and its eventual outcome. Therefore, in the event the Court is

 6   inclined to order the Golding Allegations unsealed, Defendants respectfully request that the Court

 7   adopt their requested redactions.

 8

 9   Dated: October 23, 2018                                 Respectfully submitted,
10                                                           XAVIER BECERRA
                                                             Attorney General of California
11                                                           ADRIANO HRVATIN
                                                             Supervising Deputy Attorney General
12

13
                                                             /s/ Ian Michael Ellis
14                                                           IAN MICHAEL ELLIS
                                                             Deputy Attorney General
15                                                           Attorneys for Defendants
16   CF1997CS0003
     42067652.docx
17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
       Not. In Camera Submission Regarding Defs.’ Proposed Redactions Golding Allegations (2:90-cv-00520 KJM-DB
                                                                                                           (PC))
